department of the easury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si date date - plr-103386-99 internal_revenue_service index no re legend trust a decedent son b daughter daughter c court u a plr-103386-99 dear sir in a letter dated ‘1999 submission dated concerning the generation-skipping_transfer gst consequences of clarification of the trust to your request tax this letter responds and a supplemental you requested rulings the information submitted and representations made are or may invest the income of the trust provides that the summarized as follows on a decedent created the trust for the benefit of son paragraph trustees are to pay to son that portion of the income as they deem proper until he becomes b of age in the event that the income is invested it considered an addition to the principal but is to be available for payments to son after son becomes age b the trustees are to pay the income of the trust at the intervals that they deem proper not less however than semi-annually to son during his lifetime should son die leaving lawful issue the trustees are to continue to hold the trust for b years after the death of son and are to pay the income to the child or children that he may leave surviving hin or their guardian for their support and maintenance after the death of son he having died leaving issue the principal of the trust is to be paid to the issue share and share alike as the trustees may deem advisable is not to be b years paragraph of the trust provides that in the event son should die without issue the income from the trust is to be paid to daughter and daughter during their lifetime or should they or either of them die leaving issue to the issue share and share alike and should either die without issue then to the survivor of them on the death of the survivor the trustees are to continue to hold the trust for a period of b years and pay the income to the child or children that survive daughter and daughter share and share alike and not per stirpes from the date of the death of the survivor of daughter and daughter the trustees are to pay the principal of the trust to the child or children of daughter and daughter share and share alike and not per stirpes should both daughter and daughter die without children then to the lawful heirs of either survivor of daughter and daughter b years it is represented that the use of the terms issue and children in paragraph whom decedent intended to receive beneficial interests in the trust decedent are entitled to participate as beneficiaries of the trust in addition in is unclear whether adopted descendants of of the trust creates an ambiguity as to to resolve the ambiguity and uncertainty concerning the terms of the trust onc the trustees filed petitions with the court seeking a declaration of rights under the trust court ruled that the intent of decedent was that son's issue should share in the trust on a per stirpes basis accordingly on d the fo plr-103386-99 '19994603 a child of son predeceases him or dies during the 21-year during the 21-year period following son's death the income from the trust is to be distributed to son's children in equal shares if period following his death with descendants surviving the deceased child's share of the income is to be distributed to the child's descendants by right of representation in addition the court ruled that persons legally adopted by the legal descendants of son are entitled to share in the trust as if they were descendants by birth it is represented that the trust was irrevocable on september since that date and that there have been no additions to it you have requested a ruling that the court's order declaring the rights of the beneficiaries of the trust will not cause the trust to become subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on september of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after september the rule sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip distribution or a taxable_termination whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax the determination as to a taxable sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or interest in property to a skip_person of an sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a persons or if all interests in such trust are held by skip b if -- plr-103386-99 trust and i there is no person holding an interest in the ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax we have examined the court orders declaring the rights of the beneficiaries of the trust the parties submitted in the context of relevant case law addressing the issues we believe that the court's declaration of the rights of the beneficiaries fairly reflects the relative merits of the positions of the respective parties accordingly based on the information submitted and the representations made we conclude that the interests received by the parties under the court's declaration of the rights of the beneficiaries both with respect to the nature of the interests and their economic value are consistent with the relative merit of the claims of the parties not alter the intended quality value or timing of the interests decedent created in the trust court's declaration of the rights of the beneficiaries will not cause the trust or any distributions from the trust to be subject_to the gst tax provided no additions are made to the trust therefore the court order does further we conclude that the except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
